Citation Nr: 0629713	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  00-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 RO decision which denied 
an increased disability rating in excess of 30 percent for 
the veteran's service-connected PTSD.  In a September 2000 
decision, the RO increased the disability rating assigned to 
the veteran's PTSD to 50 percent, effective April 2000.  In 
August 2001, the Board remanded the case to the RO for 
further action.

In November 2002, the Board issued a decision which granted 
an increased disability rating of 70 percent for the 
veteran's service-connected PTSD.  The veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  

In December 2002, the RO issued a rating decision putting 
into effect the Board's decision.  The veteran's 70 percent 
rating was awarded from January 2002.

In a February 2004 joint motion, the parties (the veteran and 
the VA Secretary) requested that the Court partially vacate 
and remand the November 2002 Board decision, solely to the 
extent that the Board did not grant a PTSD rating higher than 
70 percent; such motion was granted by a February 2004 Court 
order.  

During the course of this appeal, the RO issued a decision in 
September 2003, which denied the veteran's recently raised 
claim for a TDIU rating.  In October 2003, the veteran filed 
a notice of disagreement with the RO's denial of a TDIU 
rating.  

In June 2004, the Board remanded the veteran's claim for an 
increased rating in excess of 70 percent for his service-
connected PTSD for additional evidentiary development, and to 
ensure compliance with the February 2004 Court order.  The 
Board's June 2004 remand also included instructions to the RO 
to issue a statement of the case addressing the issue of 
entitlement to a TDIU rating.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran's PTSD is productive of no more than occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to various symptoms.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as pertinent to his claim.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 70 percent 
disabling when it produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A rating of 100 percent is warranted for PTSD 
where the evidence shows total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Historically, the veteran served on active duty in the Army 
from August 1968 to August 1970, including combat service as 
an infantryman in Vietnam.  His military decorations include 
a Purple Heart Medal and Combat Infantryman Badge.

In December 1990, the RO issued a rating decision which 
granted service connection at a 10 percent disability rating 
for PTSD, effective from June 1990.  By rating decision of 
February 1999, the veteran's PTSD rating was increased to 
30 percent.  By rating decision of July 2000, a rating higher 
than 30 percent for PTSD was denied by the RO, and the 
veteran appealed.  By an RO decision of September 2000, the 
veteran's PTSD disability evaluation was increased to 50 
percent. 

In November 2002, the Board issued a decision which granted 
an increased evaluation of 70 percent for PTSD.  The veteran 
subsequently appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  Thereafter, in 
February 2004, the Board's decision was partially vacated by 
the Court to the extent it did not grant an increased 
disability rating in excess of 70 percent.

In January 1999, a VA examination for PTSD was conducted.  At 
the examination, the veteran reported having intrusive 
thoughts and recollections about his combat experiences in 
Vietnam.  He also reported being socially isolated, and 
experiencing frequent nightmares and chronic sleep 
disturbance.  Mental status examination revealed the veteran 
to be cooperative, with normal thought processes and content.  
He denied any current delusions or hallucinations.  He 
admitted to having suicidal thoughts and ideations, without 
any current plan or intent.  He denied any current homicidal 
thoughts, ideations, plan or intent.  He was fully oriented, 
and able to maintain minimal personal hygiene.  His long term 
memory was intact, but his short term memory, concentration 
and judgment were severely impaired.  His speech was slow, 
and mood depressed.  The report concluded with a diagnosis of 
PTSD, and listed a Global Assessment of Functioning (GAF) 
score of 50.  The VA examiner commented that the veteran had 
severe social and occupational impairment due to PTSD, and 
that he has difficulty in adapting to stressful circumstances 
due to PTSD.

In April 2000, the veteran underwent a second VA examination 
for PTSD.  He reported that he was receiving psychiatric care 
at the VA medical center.  He indicated that he had no 
hospitalizations for mental illness.  He reported that he 
remained married to his spouse of 28 years.  He had worked in 
the coal mine industry for 20 years until late 1999, at which 
time he was involved in an industrial accident which injured 
his neck; he had a related surgery since then.  He said that 
he was socially withdrawn, did not like to be around people, 
had intrusive memories of a friend killed in Vietnam, and had 
difficulty talking about his experiences except with other 
veterans.  He reported feelings of detachment, irritability, 
and frustration when others play a war movie when he was 
around.  Mental status examination revealed the veteran was 
alert and oriented.  He exhibited fair eye contact.  His 
speech was regular for rate and rhythm.  His thought content 
was negative for suicidal and homicidal ideation.  He had 
preoccupation with the Vietnam experience.  His thought 
process was coherent.  Insight and judgment were noted to be 
fair.  Proverbs were abstract and his higher cognitive 
functions were intact.  The pertinent diagnosis was PTSD, and 
the report listed a GAF score of 50.  

In an August 2000 statement, the veteran reported that he had 
always worked, was now on worker's compensation due to a coal 
mine injury, had been depressed since he was physically 
unable to work, and now spent more time thinking about the 
stress of Vietnam.  In August 2000, the veteran's wife 
submitted a statement in support of his claim.  She related 
the veteran's behavior prior to Vietnam and how he had 
changed since his return.  

A psychological assessment, dated in October 2000, was 
received from E. Cates, Ph.D.  The report noted that the 
veteran was seeking disability due to pain and numbness in 
his neck and hands from an injury sustained while working in 
coal mines.  The report noted the veteran's history of 
nightmares about his post service accident, and what happened 
at work.  He also reported nightmares relating to his service 
in Vietnam.  Mental status examination revealed that the 
veteran was casually dressed and had good hygiene.  He was 
fully oriented, and his affect was normal and appropriate to 
topic.  He was polite and cooperative, and his speech was of 
normal rate and speed.  His mood was depressed and 
discouraged.  His affect was of normal range and appropriate 
to topic.  He denied any difficulty with memory, and denied 
any hallucinations or delusions.  His attention and 
concentration were described as adequate.  The report 
concluded with a diagnosis of PTSD and depression, not 
otherwise specified.  

In September 2000, the veteran's sister submitted a statement 
in support of his claim.  She too related the changes in the 
veteran's behavior since his return from Vietnam.  

VA treatment records from 2000 and 2001 show the veteran 
received periodic outpatient treatment for PTSD.  He also was 
treated for physical ailments, and it was noted that in early 
2000 he had neck surgery for the industrial injury.  In 
March 2000, he was referred to the PTSD section.  His chief 
complaint was sleeping difficulty.  His wife was with him and 
related that he became very withdrawn when he heard gunshots 
near his home.  He probably did not know he was having a 
flashback.  His wife also identified him as depressed, 
starring off into the distance.  He was noted to not have 
worked since December 1999.  In June 2000, it was noted that 
the veteran had the same continuing complaints.  It was also 
noted he was in the Alabama National Guard until March 2000, 
and was placed on medications.  In July 2000, he was 
obsessing about his friend who was killed in Vietnam.  He 
stated that he was sleeping better and was less depressed, 
but more anxious.  He was provided supportive therapy.  

In August 2000, the veteran related that he had PTSD symptoms 
for years, but received no treatment until he began to be 
seen at VA.  In March 2001, the veteran was seen in the 
mental health clinic.  His spouse indicated that he had a bad 
temper but had not been physically abusive in years.  The 
veteran related only that he was "OK."  He denied 
psychosis, homicidal or suicidal ideation.  In August 2001, 
the veteran was seen for follow-up.  He reported that he had 
been doing "OK" and had stopped taking his medication.  He 
related that he noticed a big difference in his alertness, he 
was more aware, better able to focus and concentrate, and 
much less depressed.  

A decision of the Social Security Administration, dated in 
November 2001, found that the veteran was entitled to 
disability insurance benefits beginning in December 1994.  
The decision reported that it was based upon the veteran's 
severe impairments, including his status post cervical 
fusion, C3-C7; degenerative disc disease, L2-L5, with severe 
stenosis at L4-L5 and chronic moderately severe pain; 
depression and PTSD.

The veteran underwent a third VA examination for PTSD in 
January 2002.  The report noted that he was physically unable 
to work and was medically retired in 2000.  He continued to 
report frequent intrusive thoughts and recollections about 
his combat experiences in Vietnam, indicating that he felt 
better when he was coming to VA for treatment.  Things were 
going good, according to the veteran, until the end of 
August.  He thought he was improving until the events of 
September 11.  He related that he then began to experience 
thoughts of Vietnam and reported frequent nightmares.  He 
also reported flashbacks and wanted to be isolated from 
others.  He reported avoiding crowds, television shows, and 
movies related to Vietnam.  He also reported avoiding 
fireworks, an inability to trust, survivor's guilt, startle 
response, and needing medication to sleep.  Mental status 
examination related that his current thought processes and 
thought content were within normal limits.  Delusions and 
hallucinations were not present at the time of the 
examination.  Eye contact was good.  Suicidal plan or intent 
was denied.  He admitted to homicidal thought and ideation, 
but with no current plan or intent.  He was able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  He was fully oriented and his long term memory was 
intact.  Short term memory, concentration, and judgment were 
severely impaired.  His speech was slow and his mood was 
depressed.  His affect was flat and his abstract thinking was 
impaired.  Impulse control was impaired.  His sleep 
impairment was chronic in nature.  The examiner indicated 
that the veteran continued to struggle with the major 
symptoms of PTSD with no real remission since his last 
examination.  The diagnosis was PTSD, chronic and severe.  A 
GAF score of 45 was rendered on Axis V, and it was noted the 
veteran had severe social and occupational impairment due to 
PTSD.  The examiner indicated that since the veteran's last 
examination, his psychosocial status and quality of life 
remained significant and severely impaired with a poor 
prognosis for improvement.  The veteran was said to be unable 
to establish and maintain effective social and occupational 
relationships due to his PTSD.  

Ongoing VA medical records dated into 2002 and 2003 show the 
veteran received periodic treatment for PTSD.  He also 
received treatment for physical problems, and there was 
mention of recent back surgery.

In January 2003, the veteran submitted an application for 
increased compensation based on unemployability, VA Form 21-
8940.  He reported that he worked 40 hours per week for 
Drummond Coal Mines from 1971 to 1999.

In April 2003, the veteran was seen at the VA medical center.  
The report noted that most of his problems revolve around 
traumatic injury to his cervical and lumbar spine, which 
occurred at work.  The report also noted that the veteran 
must take medication for pain, which he dislikes.  

In August 2003, a fourth VA examination for PTSD was 
conducted.  The report noted that the veteran had not worked 
since 1999 due to a neck injury on the job for which he has 
received workman's compensation and was retired due to the 
same.  The veteran reported that he has thoughts of Vietnam 
daily, and that he has difficulty sleeping due to nightmares.  
The veteran reported that he is socially isolated.  Mental 
status examination revealed that he was cooperative and made 
fair eye contact.  There was no inappropriate behavior, and 
his thought process was generally linear, but tangential at 
times.  There were no audio or visual hallucinations.  He 
reported that his mood was depressed, relating to his 
physical pain.  His affect was a little blunted, but he did 
occasionally laugh and smile.  He denied any recent suicidal 
ideations, and denied any specific suicidal plan or intent.  
He reported occasionally having thoughts of hurting others, 
but has no plan or intent.  His speech was normal, he was 
oriented, and his memory was grossly intact.  The report 
concluded with a diagnosis of PTSD, and listed a GAF score of 
51.  The VA examiner also noted that the veteran has moderate 
symptoms and moderate psychosocial impairment due to his 
PTSD.  His PTSD primariliy affects him in terms of his social 
isolation, and at times leads to relationship problems with 
his spouse.  The VA examiner further opined that the 
veteran's PTSD alone would not preclude employment.  

A treatment report, dated in October 2003, noted the 
veteran's reports of increasing depression, as well as 
nightmares and flashbacks.  He reported that he was not 
sleeping, and was irritable and socially isolated.  Mental 
status examination revealed him to be positive for moderately 
severe depression.  He denied any suicidal or homicidal 
intent, and he was not psychotic.  

A treatment report, dated in May 2005, noted that the veteran 
was feeling better and wanted to stop smoking.  The report 
noted that he denied being depressed.  Mental status 
examination revealed that he was alert, fully oriented and 
cooperative.  Mood and affect were a little depressed.  There 
was no suicidal or homicidal intent.  

A treatment report, dated in August 2005, was received from 
the Vet Center.  It noted that the veteran had PTSD symptoms, 
including sleep disturbance, flashbacks, irritability, and 
specific trauma with some depression.  Mental status 
examination revealed him to be alert and cooperative with 
good eye contact.  His affect and mood were within normal 
range.  His thought process was goal-directed without 
fundamental thought disorder.  He had no delusions, and was 
oriented times four.  The report noted that the veteran was 
in need of long term therapy, and that he had issues with 
nightmares, sleep disturbance, anger and anxiety.  

After reviewing the evidence of record, it is the Board's 
conclusion the veteran's PTSD does not meet the criteria for 
a 100 percent schedular evaluation.  

In evaluating the evidence, the Board has noted the GAF 
scores which clinicians have assigned.  According to the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
of the American Psychiatric Association (DSM-IV), a GAF score 
is based on a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flattened affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g., having few 
friends or having conflicts with peers or co-workers).  A GAF 
score of 41 to 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The veteran's GAF score was 50 at the 1999 and 2000 VA 
examinations, 45 at the 2002 VA examination, and 51 at the 
August 2003, indicating some diminished occupational and 
social functioning, in the view of the examiner.  An 
examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

Regarding occupational impairment, it is noted that the 
veteran has not worked since late 1999 due to a neck injury 
in a coal mining accident; that injury required surgery.  He 
reportedly received worker's compensation for the industrial 
injury and is now retired on physical disability.  
Occupational impairment from this non-service-connected 
condition, which is substantial, may not be considered in 
support of the claim for an increased rating for service-
connected PTSD.  38 C.F.R. § 4.14.  

At the 2002 VA examination, the examiner felt that PTSD was 
now causing severe occupational and social impairment.  
Nevertheless, the currently assigned 70 percent disability 
rating contemplates occupational and social impairment, with 
deficiencies in most areas, such as work.  It also 
contemplates symptoms such as having difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting), and having an inability to establish and maintain 
effective relationships.  Moreover, the veteran's most recent 
VA examination for PTSD, performed in August 2003, included 
the VA examiner's opinion that the veteran's PTSD, when 
considered alone, does not preclude employment.

The evidence does not show total occupational and social 
impairment, as manifested by symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

VA examinations, performed in 1999, 2000, 2002 and 2003, 
revealed that his thought processes were essentially normal, 
that he was not having persistent delusions or 
hallucinations, and that he did not exhibit grossly 
inappropriate behavior.  These VA examination reports further 
reflect that the veteran did not present a persistent danger 
of hurting himself or others, and that he was lacking any 
suicidal or homicidal plan or intent.  Finally, the veteran 
was generally found to be fully oriented, with normal speech, 
and able to maintain his personal hygiene.  There was also no 
showing of an inability to perform activities of daily 
living.  

A treatment report, dated in May 2004, noted that the veteran 
was reportedly okay psychiatrically, and although his mental 
status examination was positive for depression, he denied any 
suicidal or homicidal intent, and he was pleasant and 
talkative.  His insight was good, and he was not psychotic or 
disorganized.  A letter from the Vet Center, dated in August 
2005, noted that he was alert and cooperative with good eye 
contact.  His affect and mood were within normal range, and 
his thought process was goal-directed without fundamental 
thought disorder.  He was fully oriented.  The evidence does 
not reflect PTSD symptoms contemplated for a 100 percent 
schedular rating.  Accordingly, a rating higher than 70 
percent for PTSD must be denied.  

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in October 2001, decisions, 
statement of the case (SOC), and supplemental SOCs, advised 
the veteran what information and evidence was needed to 
substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The RO's 
June 2004 letter essentially requested any evidence in the 
veteran's possession that pertains to his claim.  It also 
identified evidence VA is responsible for getting in this 
matter, as well as, efforts VA will make to obtain evidence 
identified by the veteran. Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The Board notes that the 
initial decision at issue herein was issued prior to the 
enactment of the Veterans Claims Assistance Act of 2000.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided with multiple VA examinations in connection with 
this matter.  Thus, the Board considers the VA's duty to 
assist is satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claims herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

Entitlement to a disability rating higher than 70 percent for 
PTSD is denied.


REMAND

As noted above, the RO's September 2003 decision denied the 
veteran's claim for a TDIU rating.  In October 2003, the 
veteran filed a notice of disagreement with the RO's denial 
of a TDIU rating.  Consequently, the Board must remand this 
issue for the RO to issue a statement of the case (SOC) and 
to give the veteran an opportunity to perfect an appeal of 
such issue by submitting a timely substantive appeal.  
Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board notes that its June 2004 remand included 
instructions for the RO to issue an SOC in this matter.  
Under these circumstances, the Board must remand this matter 
for the issuance of an SOC. See Stegall v. West, 11 Vet. App. 
268 (1998) (Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.). 

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran and his 
representative with a statement of the 
case addressing the issue of entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability.  The veteran should be 
advised of the necessity of filing a 
timely substantive appeal if he wants the 
Board to consider the issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


